Citation Nr: 0403978	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-13 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran's period of active service is not confirmed in 
the education folder.  (This information, however, is not 
necessary for review of the pending appeal.)  The record 
reflects that the veteran died in September 1993.  The 
appellant in this matter is the veteran's widow.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 determination of the 
Education Center of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
benefits sought on appeal.

The Board has determined that additional development is 
required in this case prior to any final appellate review.  
Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part. 


REMAND

The Board notes that in the July 2002 denial letter 
pertaining to the appellant's July 2002 request for 
additional educational benefits, this matter was first 
reviewed as a request for an extension of her delimiting 
date, which at the time had not expired yet.  This letter, 
however, also advised the appellant that she had already been 
awarded her maximum 45 hours of available education benefits 
under Chapter 35.  See 38 C.F.R. § 21.3044 (2003).  An 
accounting of the RO's previous award of these benefits, 
however, was not provided to the appellant at that time.

In the November 2002 statement of the case, this matter was 
appropriately recharacterized to reflect that the reason for 
the RO's denial of additional Chapter 35 education benefits 
to the appellant was because she had already utilized her 
maximum entitlement.  Again, however, the appellant was not 
provided with an accounting of the 45 hours apparently 
already awarded to her.  Furthermore, the Board observes that 
the documentation currently contained in the education folder 
does not fully delineate the appellant's history of her 
previous awards of education benefits.

In her July 2002 request for benefits, August 2002 notice of 
disagreement, and April 2003 substantive appeal, the 
appellant requested more time to utilize her educational 
benefits in light of certain hardships that affected her 
ability to timely pursue her education.  The appellant is 
hereby advised that, should there be a future determination 
that she in fact has remaining entitlement to Chapter 35 
benefits, these arguments would be more appropriately raised 
in a later request for an extension of her delimiting date.  
(The appellant's delimiting date was September 7, 2003, when 
the current appeal was already in process.)

The Board observes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. §§ 5100 et seq. (West 2002)].  See 
also 38 C.F.R. §§ 3.102, 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This law redefines 
the obligations of VA with respect to the duty to assist 
claimants, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and pending 
before VA on that date.  Dyment v. Principi, 287 F.3d. 1377, 
1385 (Fed. Cir. 2002).  The VCAA is generally applicable to 
this claim.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
claim is REMANDED for the following action:

1.  The claims file should be reviewed in 
order to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for this claim, consistent with 
all governing legal authority.

2.  An accounting should be prepared 
regarding the appellant's previous 
award(s) of Chapter 35 benefits, 
reflecting the dates of each period of 
school enrollment, the amount of 
entitlement used during each period of 
enrollment (specifically, the number of 
hours), and ending with the date on which 
the RO determined that the appellant had 
no remaining entitlement.  A dated copy 
of this accounting should be provided to 
the appellant, with another copy placed 
in her education folder.  The appellant 
should also be afforded an appropriate 
opportunity to respond to the information 
contained in this document prior to any 
further review of her claim.

3.  When the development requested above 
has been completed to the extent 
possible, the claim should be 
readjudicated.  If the benefits sought on 
appeal are not granted in their entirety, 
then the appellant and her 
representative, if any, should be 
furnished with a supplemental statement 
of the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the claim, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



